Name: Commission Regulation (EC) No 824/94 of 13 April 1994 fixing the minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: prices;  political geography;  plant product
 Date Published: nan

 14. 4. 94 Official Journal of the European Communities No L 95/5 COMMISSION REGULATION (EC) No 824/94 of 13 April 1994 fixing the minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic , Slovakia, Romania and Bulgaria for the 1994/95 marketing year has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1988/93 of 19 July 1993 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2140/93 of 28 July 1993, laying down detailed rules for the applica ­ tion of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Re ­ public, Slovakia, Romania and Bulgaria and fixing the minimum import prices applicable until 30 April 1994 (2) lays down the criteria for fixing minimum prices ; whereas the minimum import prices should be fixed for the 1994/95 marketing year with reference to those criteria ; Whereas the Management Committee for Fruit and Vege ­ tables and products processed from fruit and vegetables Article 1 For the 1994/95 marketing year, the minimum import prices for the products listed in the Annex to Regulation (EEC) No 1988/93 originating in Bulgaria, Hungary, Poland, the Czech Republic, Slovakia and Romania shall be as set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 182, 24. 7. 1993, p. 4. (2) OJ No L 191 , 31 . 7. 1993, p . 98 . No L 95/6 Official Journal of the European Communities 14. 4. 94 ANNEX (Ecu/100 kg net) CN code Description of products Country of origin Poland Hungary CzechRepublic Slovakia Romania Bulgaria ex 0810 10 10 Strawberries, from 1 May to 31 July,     53,2 53,2 intended for processing ex 0810 10 90 Strawberries, from 1 August to 30 April ,     53,2 53,2 intended for processing ex 081020 10 Raspberries, intended for processing 65,3 65,3 65,3 65,3 65,3 65,3 ex 081030 10 Blackcurrant, intended for processing 39,9 39,9 39,9 39,9 39,9 39,9 ex 0810 30 30 Redcurrants, intended for processing 24,1 24,1 24,1 24,1 24,1 24,1 ex 0811 10 11 Frozen strawberries, containing added 77,6      sugar or other sweetening matter, with a sugar content exceeding 13 % by weight : whole fruit ex 08 1 1 10 11 Frozen strawberries, containing added 59,7      sugar or other sweetening matter, with a sugar content exceeding 13 % by weight : other ex 0811 10 19 Frozen strawberries, containing added 77,6      sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight : whole fruit ex 0811 10 19 Frozen strawberries, containing added 59,7      sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight : other ex 0811 10 90 Frozen strawberries containing no 77,6 77,6 77,6 77,6   added sugar or other sweetening matter : whole fruit ex 0811 10 90 Frozen strawberries containing no 59,7 59,7 59,7 59,7   added sugar or other sweetening matter : other ex 0811 20 19 Frozen raspberries, containing added 103,0 103,0 103,0 103,0  sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight : whole fruit ex 0811 20 19 Frozen raspberries, containing added 82,4 82,4 82,4 82,4 -  sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight : other ex 0811 20 31 Frozen raspberries, containing no added 103,0 103,0 103,0 103,0 103,0 103,0 sugar or other sweetening matter : whole fruit ex 0811 20 31 Frozen raspberries , containing no added 82,4 82,4 82,4 82,4 82,4 82,4 sugar or other sweetening matter : other ex 0811 20 39 Frozen blackcurrants , containing no 65,0 65,0 65,0 65,0 65,0  added sugar or other sweetening matter : without stalk ex 0811 20 39 Frozen blackcurrants, containing no 46,3 46,3 46,3 46,3 46,3  added sugar or other sweetening matter : other ex 0811 20 51 Frozen redcurrants, containing no 40,4 40,4 40,4 40,4   added sugar or other sweetening matter : without stalk ex 0811 20 51 Frozen redcurrants, containing no 30,6 30,6 30,6 30,6   added sugar or other sweetening matter : other